Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 1 of 9 PageID: 969



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
 ______________________________
                                :
 KASEEM ALI-X,                  :
                                :
           Plaintiff,           :    Civ. No. 12-3147 (NLH) (KMW)
                                :
      v.                        :    OPINION
                                :
 DAVID MCKISHEN, et al,`        :
                                :
          Defendants.           :
 ______________________________:

 APPEARANCES:

 Kaseem Ali-X, 000422722B
 New Jersey State Prison
 PO Box 861
 Trenton, NJ 08625
      Plaintiff pro se

 Gurbir S. Grewal, Attorney General of New Jersey
 Kai W. Marshall-Otto, Deputy Attorney General
 R.J. Hughes Justice Complex
 25 Market Street
 P.O. Box 112
 Trenton, NJ 08625
      Counsel for Defendants

 HILLMAN, District Judge

       On December 10, 2019, the Court granted summary judgment to

 Defendants R. Ayars, E. Brainard, R. Charlesworth, K. Davis, P.

 Davis, Z. Ennals, J. Ginyard, C. Jones, J. Kilman, B. Malpica,

 M. Maniscalo, B. McIver, T. Miller, H. Ortiz, C. Pierce, D.

 Ruiz, J. Thompson, L. Vastano, D. Wells, C. Williams,

 Christopher Holmes, and David McKishen.        ECF No. 100.     The Court

 dismissed defendants J. Seguinot, Karen Balicki, I. Reyes, and
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 2 of 9 PageID: 970



 Vastano after Plaintiff failed to explain his failure to serve

 them with the complaint.        ECF Nos. 104, 108.

       Plaintiff moves to reinstate Defendants Seguinot, Karen

 Balicki, and I. Reyes and to belatedly serve them with the

 amended complaint.     ECF No. 110.        He also objects to dismissing

 defendant J. Elbuef.      Id.

       For the reasons that follow, the Court will grant the

 motion for relief in part.        The Court will vacate the order

 dismissing Defendants Seguinot, Balicki, and Reyes, but

 Plaintiff must show cause within 30 days why these defendants

 should not be dismissed either for lack of service or lack of

 prosecution.

 I.    BACKGROUND

       Plaintiff filed his original complaint against unnamed

 mailroom employees at South Woods State Prison (“SWSP”) on May

 29, 2012, alleging his legal mail had been opened outside of his

 presence.    ECF No. 1.    The Honorable Jerome B. Simandle, D.N.J., 1

 permitted the claim to proceed but required Plaintiff to file an

 amended complaint “identifying by name the fictitious defendants

 who are alleged to have engaged in a pattern and practice of

 opening his properly-marked legal mail outside of his presence.

 . . .”   ECF No. 2 at 4.        Plaintiff submitted an amended


 1 The matter was reassigned to the undersigned on August 8, 2019.
 ECF No. 90.

                                        2
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 3 of 9 PageID: 971



 complaint asserting that he had written Christopher Holmes, the

 SWSP Administrator at the time, former Department of Corrections

 Commissioner Gary Lanigan, and former New Jersey Attorney

 General Jeffrey Chiesa asking for the names of the SWSP

 employees who had been working in the mailroom on the identified

 dates, but they never responded.         ECF No. 9.   Judge Simandle

 permitted the amended complaint to proceed against Karen Balicki

 and Defendant Holmes on May 9, 2013.         ECF No. 10.

       Summonses were issued to Defendants Balicki and Holmes on

 May 10, 2013.    ECF No. 12.    The U.S. Marshals served Defendant

 Holmes on August 16, 2013.      ECF No. 14.     The summons sent to

 Defendant Balicki had been returned as unexecuted on May 29,

 2013.   ECF No. 13.    The Marshal certified service on Balicki had

 not been completed because “NJDOC employee retired.”          Id.

       On February 18, 2016, Plaintiff moved to amend the

 complaint again.     ECF No. 57.    The second amended complaint

 included the names of the individual mailroom workers and added

 additional claims against Defendants.         Id.   Judge Simandle

 permitted Plaintiff to substitute the names of the individual

 mailroom workers for the John Doe defendants but denied

 Plaintiff’s attempt to add new claims to the complaint.           ECF No.

 60.   Summonses were issued to R. Ayars, E. Brainard, R.

 Charlesworth, K. Davis, P. Davis, Z. Ennals, J. Ginyard, C.

 Jones, J. Kilman, B. Malpica, M. Maniscalo, B. McIver, David

                                      3
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 4 of 9 PageID: 972



 Mckishen, T. Miller, H. Ortiz, C. Pierce, I. Reyes, D. Ruiz, J.

 Seguinot, J. Thompson, Vastano, L. Vastano, D. Wells, and C.

 Williams on December 5, 2016.         ECF No. 65.    The summonses issued

 to Defendants Reyes and Seguinot were returned as unexecuted on

 January 25, 2017.     ECF No. 67. 2    Summonses were not issued for

 Defendant Elbuef through an administrative error.           See ECF No.

 105.    The other defendants were served and answered the

 complaint on February 15, 2017. 3          ECF No. 71.

        The Court granted summary judgment to the represented

 Defendants on December 10, 2019.           ECF No. 100.   In preparing to

 close the case, the Court noted that Defendants Reyes, Seguinot,

 Balicki, Elbuef had never been served with the second amended

 complaint.    On December 11, 2019, the Court ordered Plaintiff to

 show cause within 14 days why Defendants Reyes, Seguinot, and

 Balicki should not be dismissed for failure to serve.           See ECF

 Nos. 101 & 102.


 2 The Marshals stated that “[a]s of January 17 Roster no J.
 Seguinot @ South woods 1/11/17 and 1132 hours.” ECF No. 67 at
 1. The Marshal stated Defendant Reyes could not be served
 because there was “[n]o Officer Reyes on South woods officer log
 1/11/17 1130hours.” Id. at 4.

 3  The second amended complaint listed two proposed defendants
 with similar names, “Vastano” and “L. Vastano,” separately in
 the caption. ECF No. 57 at 5. ECF No. 106. The Clerk of the
 Court, relying on the caption of the second amended complaint,
 presumed these names to refer to two separate people and issued
 two sets of summonses to be served by the Marshals. ECF No. 65.
 The New Jersey Attorney General’s Office entered an appearance
 on behalf of “L. Vastano,” but not “Vastano.” ECF No. 69.

                                        4
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 5 of 9 PageID: 973



       On December 13, 2019, Plaintiff filed a “certification of

 service” “concerning loss personal property caused by

 Defendant’s Holmes [sic] purposeful abuse of Grievance system as

 added to previous submitted Responsive Statement of Material

 Facts.”   ECF No. 103 at 2.         Plaintiff argued that Defendant

 Holmes had refused to address the grievances he submitted about

 the alleged opening of his legal mail and the alleged loss of

 his personal property.      Id. 4

       On December 31, 2019, the Court dismissed Plaintiff’s

 claims against Reyes, Seguinot, and Balicki because Plaintiff

 had not responded to the orders to show cause.             ECF No. 104

 (citing Fed. R. Civ. P. 4(m)).          The Court also ordered Plaintiff

 to show cause why Defendant Elbuef should not be dismissed for

 failure to serve, ECF No. 105, and to clarify whether “L.

 Vastano” and “Vastano” were two separate individuals and, if so,

 why “Vastano” should not be dismissed, ECF No. 106.

       On January 6, 2020, Plaintiff requested three 285 forms so

 he could serve three defendants.            ECF No. 107.   He did not

 otherwise respond to the Court’s order to show cause, so the




 4 In addition to being an unauthorized sur-reply, this filing did
 not impact the Court’s summary judgment decision because the
 Court did not reach Defendants’ argument that Plaintiff had
 failed to exhaust his administrative remedies. ECF No. 99 at 5
 n.1. Rather, the Court concluded Plaintiff had failed to prove
 Defendants’ personal involvement. Moreover, the second amended
 complaint did not contain a loss of property claim.

                                         5
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 6 of 9 PageID: 974



 Court dismissed “Vastano” as a party on January 28, 2020.           ECF

 No. 108.   Plaintiff subsequently wrote to the Court on January

 31, 2020 asking for more time to respond to the order to show

 cause.   ECF No. 109.

       Plaintiff filed the instant motion “for relief from Orders

 and for service of Summary Judgment” on February 22, 2020.           ECF

 No. 110.   He requested relief from this Court’s orders

 dismissing Plaintiff’s claims against Reyes, Seguinot, and

 Balicki, ECF No. 104, and requiring him to show cause why

 Defendant Elbuef should not be dismissed for failure to serve,

 ECF No. 105.    ECF No. 110 at 3 (citing Fed. R. Civ. P.

 60(b)(1),(3),(6)).     He also asks the Court to provide and to

 serve Reyes, Seguinot, Balicki, and Elbuef with the second

 amended complaint.     Id.

       Plaintiff asserts that he received the Court’s order dated

 November 21, 2019 that granted Defendants until December 6, 2019

 to file their summary judgment reply papers.         Id. at 5; see also

 ECF No. 98.    He states that he did not receive any other orders

 from the Court until January 4, 2020.        Id.   This mailing

 included the order dismissing Reyes, Seguinot, and Balicki, ECF

 No 104; the order to show cause for Elbuef, ECF No. 105; and the

 order to show cause for Vastano, ECF No. 106.         Id.   Plaintiff

 claims he did not receive the Court’s December 10, 2019 opinion

 and order granting Defendants’ summary judgment motion or the

                                      6
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 7 of 9 PageID: 975



 orders to show cause regarding service.        Id.   The defendants who

 had entered an appearance in the case filed a letter objecting

 to the motion.    ECF No. 111.

 II.   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 60(b) sets forth the

 circumstances under which a court “may relieve a party or its

 legal representative from a final judgment, order, or proceeding

 . . . .”   Rule 60(b) ‘applies only to final judgments and

 orders.”   Penn W. Assocs., Inc. v. Cohen, 371 F.3d 118, 125 (3d

 Cir. 2004) (internal quotation marks omitted); see also Kapco

 Mfg. Co. v. C & O Enterprises, Inc., 773 F.2d 151, 154 (7th Cir.

 1985) (“Rule 60(b) must be limited to review of orders that are

 independently ‘final decisions’ under 28 U.S.C. § 1291.”).

       The orders to which Plaintiff objects were not final orders

 because they did not resolve all claims against all parties. “A

 ‘final decision’ is ‘one which ends the litigation on the merits

 and leaves nothing for the court to do but execute the

 judgment.’”    Weber v. McGrogan, 939 F.3d 232, 236 (3d Cir. 2019)

 (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).

 The Court therefore cannot consider Plaintiff’s arguments under

 Rule 60(b); however, the Court will consider them as a motion

 for reconsideration in the interests of justice.

       A court may grant a motion for reconsideration if the

 moving party shows one of the following: (1) an intervening

                                      7
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 8 of 9 PageID: 976



 change in the controlling law; (2) the availability of new

 evidence that was not available when the court issued its order;

 or (3) the need to correct a clear error of law or fact or to

 prevent manifest injustice.      Johnson v. Diamond State Port

 Corp., 50 F. App’x 554, 560 (3d Cir. 2002) (quoting Max's

 Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

 III. DISCUSSION

       Plaintiff argues he should be relieved from the Court’s

 orders dismissing certain because he never received notice of

 the orders to show cause.      Because due process requires notice

 and an opportunity to respond, Mathews v. Eldridge, 424 U.S.

 319, 332-35 (1976), the Court will grant the motion for

 reconsideration only to the extent that Plaintiff seeks relief

 from the order dismissing Defendants Seguinot, Balicki, and

 Reyes.   ECF No. 104.    The Court will not order service at this

 time; Plaintiff must still respond to the orders to show cause

 regarding his failure to serve and prosecute his claims against

 Seguinot, Balicki, Elbuef and Reyes.        Plaintiff only argues that

 he never received notice of the Court’s summary judgment

 decision in favor of “L. Vastano.”        ECF No. 110 at 5-6.     He does

 not argue that “Vastano” is a separate individual from “L.

 Vastano.”    Id.   Therefore, the Court will not reinstate

 “Vastano” as a defendant.




                                      8
Case 1:12-cv-03147-NLH-KMW Document 112 Filed 09/14/20 Page 9 of 9 PageID: 977



        To that end, the Court vacates its December 31, 2019 Order

 dismissing Defendants Seguinot, Balicki, and Reyes. 5         Plaintiff

 is ordered to show cause why Defendants Seguinot, Balicki,

 Elbuef, and Reyes should not be dismissed for failure to serve

 or for lack of prosecution.      Fed. R. Civ. P. 4; Fed. R. Civ. P.

 41; see also Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863,

 868 (3d Cir. 1984).     The Court shall direct the Clerk to send a

 copy of this opinion and order, as well as the Court’s decision

 on summary judgment, to Plaintiff by certified mail to ensure

 Plaintiff receives a copy.      The motion for reconsideration is

 denied to the extent it requests service on Defendants.

 IV.    CONCLUSION

        For the reasons set forth above, Plaintiff’s motion for

 reconsideration is granted in part.        Defendants Seguinot,

 Balicki, and Reyes shall be reinstated.        Plaintiff is ordered to

 show cause within 30 days of this Order why Defendants Seguinot,

 Balicki, Elbuef, and Reyes should not be dismissed for failure

 to serve or for lack of prosecution.

        An appropriate Order follows.



 Dated: September 14, 2020                   s/ Noel L. Hillman
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




 5   Defendant Elbuef was never dismissed.

                                      9
